Title: To George Washington from Guy Carleton, 7 May 1782
From: Carleton, Guy
To: Washington, George


                        
                            Sir
                            Head Quarters New York May 7th 1782.
                        
                        Having been appointed by His Majesty to the Command of the Forces on the Atlantic Ocean and joined with
                            Admiral Digby in the Commission of Peace, I find it proper in this Manner to apprize your Excellency of my Arrival at New
                            York.
                        The occasion, Sir, seems to render this Communication proper, but the circumstances of the present Time
                            render it also indispensible, as I find it just to transmit herewith to your Excellency certain papers, from the perusal
                            of which your Excellency will perceive what Dispositions prevail in the Government and People of England towards those of America, and wha further Effects are llikely to follow; if the like pacific Disposition should prevail in this Country, both my inclination and Duty will lead
                            me to meet it with the most Zealous concurrence. In all events, Sir, it is with me to Declare that, if War must prevail I
                            shall endeavour to render its Miseries as light to the People of this Continent as the circumstances of such a Condition
                            will possibly permit.
                        I am much concerned to find that private and unauthorized persons have on both sides given way to those
                            passions which ought to have received the strongest and most effectual Controul, and which have begot Acts of Retaliation,
                            which without proper preventions, may have an extent equally Calamitous and dishonorable to both Parties, tho, as it should
                            seem, more extensively pernicious to the Natives and settlers of this Country.
                        How much soever, Sir, we may differ in other respects, upon this one point we must perfectly concert, being
                            alike interested to preserve the Name of Englishman from Reproach, and individuals from Experiencing such unnecessary
                            Evils as can have no Effect upon a General Decision, every proper Measure which may tend to prevent these criminal
                            Excesses in Individuals, I shall ever be ready to embrace, and as an advance on my part, I have, as the
                            first Act of my Command inlarged Mr Livingston and have written to his Father upon the Subject of such Excesses as have
                            passed in New Jersey, desiring his concurrence in such Measures as even under the Conditions of War, the common Interests
                            of Humanity require.
                        I am further to acquaint you, Sir, that it was my Intention to have sent this day a similar Letter of
                            Compliment to Congress, but am informed it is previously Necessary to obtain a passport from your Excellency, which I
                            therefore hope to receive, if you have no Objection, for the Passage of Mr Morgann to Philadelphia for the above purpose.
                            I have the Honor to be with great Respect Your Excellency’s Most Obedient servt
                        
                            Guy Carleton
                        
                    